

Exhibit 10.22


EMPIRE RESORTS, INC


2015 EQUITY INCENTIVE PLAN

1.Purpose. The purpose of the Empire Resorts, Inc. 2015 Equity Incentive Plan is
to provide a means through which the Company and its Affiliates may attract and
retain key personnel and to provide a means whereby directors, officers,
managers, employees, consultants and advisors of the Company and its Affiliates
can acquire and maintain an equity interest in the Company, or be paid incentive
compensation, which may (but need not) be measured by reference to the value of
Common Shares, thereby strengthening their commitment to the welfare of the
Company and its Affiliates and aligning their interests with those of the
Company’s stockholders.
2.Definitions. The following definitions shall be applicable throughout this
Plan:
(a)“Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest as determined by the Committee in its
discretion. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person or entity,
whether through the ownership of voting or other securities, by contract or
otherwise.
(b)“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award or Performance Compensation Award
granted under this Plan.
(c)“Award Agreement” means an agreement made and delivered in accordance with
Section 15(a) of this Plan evidencing the grant of an Award hereunder.
(d)“Board” means the Board of Directors of the Company.
(e)“Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
federal law or executive order to be closed.
(f)“Cause” means, in the case of a particular Award, unless the applicable Award
Agreement states otherwise, (i) the Company or an Affiliate having “cause” to
terminate a Participant’s employment or service, as defined in any employment or
consulting agreement or similar document or policy between the Participant and
the Company or an Affiliate in effect at the time of such termination or (ii) in
the absence of any such employment or consulting agreement, document or policy
(or the absence of any definition of “Cause” contained therein), (A) a
continuing material breach or material default (including, without limitation,
any material dereliction of duty) by Participant of any agreement between the
Participant and the Company, except for any such

    

--------------------------------------------------------------------------------



breach or default which is caused by the physical disability of the Participant
(as determined by a neutral physician), or a continuing failure by the
Participant to follow the direction of a duly authorized representative of the
Company; (B) gross negligence, willful misfeasance or breach of fiduciary duty
to the Company or Affiliate of the Company by the Participant; (C) the
commission by the Participant of an act of fraud, embezzlement or any felony or
other crime of dishonesty in connection with the Participant’s duties to the
Company or Affiliate of the Company; or (D) conviction of the Participant of a
felony or any other crime that would materially and adversely affect: (i) the
business reputation of the Company or Affiliate of the Company or (ii) the
performance of the Participant’s duties to the Company or an Affiliate of the
Company. Any determination of whether Cause exists shall be made by the
Committee in its sole discretion.
(g)“Change in Control” shall, in the case of a particular Award, unless the
applicable Award Agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:
(i)    A tender offer (or series of related offers) shall be made and
consummated for the ownership of 50% or more of the outstanding voting
securities of the Company, unless as a result of such tender offer more than 50%
of the outstanding voting securities of the surviving or resulting corporation
or entity shall be owned in the aggregate by (A) the shareholders of the Company
(as of the time immediately prior to the commencement of such offer), or (B) any
employee benefit plan of the Company or its Subsidiaries, and their Affiliates;


(ii)    The Company shall be merged or consolidated with another corporation,
unless as a result of such merger or consolidation more than 50% of the
outstanding voting securities of the surviving or resulting corporation or
entity shall be owned in the aggregate by (A) the shareholders of the Company
(as of the time immediately prior to such transaction); provided, that a merger
or consolidation of the Company with another company which is controlled by
persons owning more than 50% of the outstanding voting securities of the Company
shall constitute a Change in Control unless the Committee, in its discretion,
determine otherwise, or (B) any employee benefit plan of the Company or its
Subsidiaries, and their Affiliates;


(iii)    The Company shall sell substantially all of its assets to another
entity that is not wholly owned by the Company, unless as a result of such sale
more than 50% of such assets shall be owned in the aggregate by (A) the
shareholders of the Company (as of the time immediately prior to such
transaction), or (B) any employee benefit plan of the Company or its
Subsidiaries, and their Affiliates;


(iv)    A Person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record), unless as a result of such acquisition more than 50% of the
outstanding voting securities of the surviving or resulting corporation or
entity shall be owned in the aggregate by (A) the shareholders of the Company
(as of the time immediately prior to the first acquisition of such securities by
such Person), or (B) any employee benefit plan of the Company or its
Subsidiaries, and their Affiliates; or



2

--------------------------------------------------------------------------------



(v)    The individuals who, as of the date hereof, constitute the members of the
Board (the “Current Board Members”) cease, by reason of a financing, merger,
combination, acquisition, takeover or other non-ordinary course transaction
affecting the Company, to constitute at least a majority of the members of the
Board unless such change is approved by the Current Board Members.


For purposes of this Section 2(g), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). In addition,
for such purposes, “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof;
however, a Person shall not include (A) the Company or any of its Subsidiaries;
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Subsidiaries; (C) an underwriter temporarily
holding securities pursuant to an offering of such securities; or (D) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportion as their ownership of stock of the Company.


(h)“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto. References in this Plan to any section of the Code shall be deemed to
include any regulations or other interpretative guidance issued by any
governmental authority under such section, and any amendments or successor
provisions to such section, regulations or guidance.
(i)“Committee” means a committee of at least two people as the Board may appoint
to administer this Plan or, if no such committee has been appointed by the
Board, the Board. Unless altered by an action of the Board, the Committee shall
be the Compensation Committee of the Board.
(j)“Common Shares” means the common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such common shares may be
converted or into which they may be exchanged).
(k)“Company” means Empire Resorts, Inc., a Delaware corporation, together with
its successors and assigns.
(l)“Current Board Members” has the meaning given such term in the definition of
“Change in Control.”
(m)“Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.
(n)“Disability” means a “permanent and total” disability incurred by a
Participant while in the employ or service of the Company or an Affiliate. For
this purpose, a permanent and total disability shall mean that the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months. The determination of whether a Participant has incurred
a permanent and total

3

--------------------------------------------------------------------------------



disability shall be made by a physician designated by the Committee, whose
determination shall be final and binding.
(o)“Effective Date” means the date as of which this Plan is adopted by the
Board, subject to Section 3 of this Plan.
(p)“Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an “outside
director” within the meaning of Section 162(m) of the Code.
(q)“Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or an
Affiliate; or (iii) consultant or advisor to the Company or an Affiliate,
provided that if the Securities Act applies such persons must be eligible to be
offered securities registrable on Form S-8 under the Securities Act.
(r)“Exchange Act” has the meaning given such term in the definition of “Change
in Control,” and any reference in this Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance issued by any governmental
authority under such section or rule, and any amendments or successor provisions
to such section, rules, regulations or guidance.
(s)“Exercise Price” has the meaning given such term in Section 7(b) of this
Plan.
(t)“Fair Market Value”, unless otherwise provided by the Committee in accordance
with all applicable laws, rules regulations and standards, means, on a given
date, (i) if the Common Shares are listed on a national securities exchange, the
closing sales price on the principal exchange of the Common Shares on such date
or, in the absence of reported sales on such date, the closing sales price on
the immediately preceding date on which sales were reported, or (ii) if the
Common Shares are not listed on a national securities exchange, the mean between
the bid and offered prices as quoted by any nationally recognized interdealer
quotation system for such date, provided that if the Common Shares are not
quoted on an interdealer quotation system or it is determined that the fair
market value is not properly reflected by such quotations, Fair Market Value
will be determined by such other method as the Committee determines in good
faith to be reasonable and in compliance with Code Section 409A.
(u)“Immediate Family Members” shall have the meaning set forth in Section 15(b)
of this Plan.
(v)“Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in this Plan.

4

--------------------------------------------------------------------------------



(w)“Indemnifiable Person” shall have the meaning set forth in Section 4(e) of
this Plan.
(x)“Negative Discretion” shall mean the discretion authorized by this Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.
(y)“Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.
(z)“Option” means an Award granted under Section 7 of this Plan.
(aa)“Option Period” has the meaning given such term in Section 7(c) of this
Plan.
(ab)“Participant” means an Eligible Person who has been selected by the
Committee to participate in this Plan and to receive an Award pursuant to
Section 6 of this Plan.
(ac)“Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of this
Plan.
(ad)“Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
this Plan.
(ae)“Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.
(af)“Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria.
(ag)“Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.
(ah)“Permitted Transferee” shall have the meaning set forth in Section 15(b) of
this Plan.
(ai)“Person” has the meaning given such term in the definition of “Change in
Control.”
(aj)“Plan” means this Empire Resorts, Inc. 2015 Equity Incentive Plan, as
amended from time to time.

5

--------------------------------------------------------------------------------



(ak)“Retirement” means the fulfillment of each of the following conditions: (i)
the Participant is in good standing with the Company and/or an Affiliate of the
Company as determined by the Committee; (ii) the voluntary termination by a
Participant of such Participant’s employment or service to the Company and/or an
Affiliate and (iii) that at the time of such voluntary termination, the sum of:
(A) the Participant’s age (calculated to the nearest month, with any resulting
fraction of a year being calculated as the number of months in the year divided
by 12) and (B) the Participant’s years of employment or service with the Company
(calculated to the nearest month, with any resulting fraction of a year being
calculated as the number of months in the year divided by 12) equals at least 62
(provided that, in any case, the foregoing shall only be applicable if, at the
time of such Retirement, the Participant shall be at least 55 years of age and
shall have been employed by or served with the Company for no less than five
years).
(al)“Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.
(am)“Restricted Stock Unit” means an unfunded and unsecured promise to deliver
Common Shares, cash, other securities or other property, subject to certain
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of this Plan.
(an)“Restricted Stock” means Common Shares, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of this Plan.
(ao)“SAR Period” has the meaning given such term in Section 8(c) of this Plan.
(ap)“Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in this Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other official
interpretative guidance issued by any governmental authority under such section,
and any amendments or successor provisions to such section, rules, regulations
or guidance.
(aq)“Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of this Plan which meets all of the requirements of Section 1.409A-1(b)(5)(i)(B)
of the Treasury Regulations.
(ar)“Stock Bonus Award” means an Award granted under Section 10 of this Plan.
(as)“Strike Price” means, except as otherwise provided by the Committee in the
case of Substitute Awards, (i) in the case of a SAR granted in tandem with an
Option, the Exercise Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value of Common Shares on the
Date of Grant.
(at)“Subsidiary” means, with respect to any specified Person:

6

--------------------------------------------------------------------------------



(i)any corporation, association or other business entity of which more than 50%
of the total voting power of shares of voting securities (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person (or a combination thereof); and
(ii)any partnership or limited liability company (or any comparable foreign
entity) (a) the sole general partner or managing member (or functional
equivalent thereof) or the managing general partner of which is such Person or
Subsidiary of such Person or (b) the only general partners or managing members
(or functional equivalents thereof) of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).
(au)“Substitute Award” has the meaning given such term in Section 5(e).
(av)“Treasury Regulations” means any regulations, whether proposed, temporary or
final, promulgated by the U.S. Department of Treasury under the Code, and any
successor provisions.
3.Effective Date; Duration. The Plan shall be effective on November 2, 2015, the
date on which it is approved by the stockholders of the Company, which date
shall be within twelve (12) months before or after the date of the Plan’s
adoption by the Board. The expiration date of this Plan, on and after which date
no Awards may be granted hereunder, shall be November 2, 2025, the tenth
anniversary of the date on which the Plan was approved by the stockholders of
the Company; provided, however, that such expiration shall not affect Awards
then outstanding, and the terms and conditions of this Plan shall continue to
apply to such Awards.
4.Administration.
(a)    The Committee shall administer this Plan. To the extent required to
comply with the provisions of Rule 16b-3 promulgated under the Exchange Act (if
the Board is not acting as the Committee under this Plan) or necessary to obtain
the exception for performance-based compensation under Section 162(m) of the
Code, as applicable, it is intended that each member of the Committee shall, at
the time he takes any action with respect to an Award under this Plan, be an
Eligible Director. However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under this Plan. The acts of a
majority of the members present at any meeting at which a quorum is present or
acts approved in writing by a majority of the Committee shall be deemed the acts
of the Committee. Whether a quorum is present shall be determined based on the
Committee’s charter as approved by the Board.
(b)    Subject to the provisions of this Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by this Plan and its charter, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Common Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine

7

--------------------------------------------------------------------------------



whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Common Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended, and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances the
delivery of cash, Common Shares, other securities, other Awards or other
property and other amounts payable with respect to an Award shall be made;
(vii) interpret, administer, reconcile any inconsistency in, settle any
controversy regarding, correct any defect in and/or complete any omission in
this Plan and any instrument or agreement relating to, or Award granted under,
this Plan; (viii) establish, amend, suspend, or waive any rules and regulations
and appoint such agents as the Committee shall deem appropriate for the proper
administration of this Plan; (ix) accelerate the vesting or exercisability of,
payment for or lapse of restrictions on, Awards; (x) to reprice existing Awards
or to grant Awards in connection with or in consideration of the cancellation of
an outstanding Award with a higher price; and (xi) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of this Plan.
(c)    The Committee may, by resolution, expressly delegate to a special
committee, consisting of one or more directors who may but need not be officers
of the Company, the authority, within specified parameters as to the number and
types of Awards, to (i) designate officers and/or employees of the Company or
any of its Affiliates to be recipients of Awards under this Plan, and (ii) to
determine the number of such Awards to be received by any such Participants;
provided, however, that such delegation of duties and responsibilities may not
be made with respect to grants of Awards to persons (i) subject to Section 16 of
the Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code. The acts of such
delegates shall be treated as acts of the Committee, and such delegates shall
report regularly to the Board and the Committee regarding the delegated duties
and responsibilities and any Awards granted.
(d)    Unless otherwise expressly provided in this Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
this Plan or any Award or any documents evidencing Awards granted pursuant to
this Plan shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon all persons or
entities, including, without limitation, the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.
(e)    No member of the Board, the Committee, delegate of the Committee or any
employee, advisor or agent of the Company or the Board or the Committee (each
such person, an “Indemnifiable Person”) shall be liable for any action taken or
omitted to be taken or any determination made in good faith with respect to this
Plan or any Award hereunder. Each Indemnifiable Person shall be indemnified and
held harmless by the Company against and from (and the Company shall pay or
reimburse on demand for) any loss, cost, liability, or expense (including court
costs and attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under this Plan or any Award Agreement and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s

8

--------------------------------------------------------------------------------



approval, in settlement thereof, or paid by such Indemnifiable Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Indemnifiable Person, provided, that the Company shall have the right, at its
own expense, to assume and defend any such action, suit or proceeding and once
the Company gives notice of its intent to assume the defense, the Company shall
have sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to an Indemnifiable
Person to the extent that a final judgment or other final adjudication (in
either case not subject to further appeal) binding upon such Indemnifiable
Person determines that the acts or omissions of such Indemnifiable Person giving
rise to the indemnification claim resulted from such Indemnifiable Person’s bad
faith, fraud or willful criminal act or omission or that such right of
indemnification is otherwise prohibited by law or by the Company’s Certificate
of Incorporation or Bylaws. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which any such Indemnifiable
Person may be entitled under the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such Indemnifiable Persons or hold them harmless.
(f)    Notwithstanding anything to the contrary contained in this Plan, the
Board may, in its sole discretion, at any time and from time to time, grant
Awards and administer this Plan with respect to such Awards. In any such case,
the Board shall have all the authority granted to the Committee under this Plan.
5.Grant of Awards; Shares Subject to this Plan; Limitations.
(a)    The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonus Awards and/or
Performance Compensation Awards to one or more Eligible Persons.
(b)    Subject to Section 12 of this Plan, the Committee is authorized to
deliver under this Plan an aggregate of 4,762,490 Common Shares; provided,
however, that on the 90th day after the Company is awarded a gaming facility
license by the New York State Gaming Commission with respect to the Montreign
Resort Casino (the “Trigger Date”), the maximum number of Common Shares that may
be delivered under the Plan shall automatically increase by the lesser of: (i)
8,166,046 Common Shares; (ii) such number of Common Shares as will increase the
aggregate number of Common Shares that may be delivered under this Plan to be
equal to 10% of the issued and outstanding Common Shares of the Company on the
Trigger Date; and (iii) such number of Common Shares as the Committee otherwise
determines.
(c)    Common Shares underlying Awards under this Plan that are forfeited,
cancelled, expire unexercised, or are settled in cash shall be available again
for Awards under this Plan at the same ratio at which they were previously
granted. Notwithstanding the foregoing, the following Common Shares shall not be
available again for Awards under the Plan: (i) shares tendered or held back upon
the exercise of an Option or settlement of an Award to cover the Exercise Price
of an Award; (ii) shares that are used or withheld to satisfy tax withholding
obligations of the Participant; and (iii) shares subject to a Stock Appreciation
Right that are not issued in connection with the stock settlement of the SAR
upon exercise thereof.

9

--------------------------------------------------------------------------------



(d)    Common Shares delivered by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or any combination
of the foregoing.
(e)    Subject to compliance with Section 1.409A-3(f) of the Treasury
Regulations, Awards may, in the sole discretion of the Committee, be granted
under this Plan in assumption of, or in substitution for, outstanding awards
previously granted by an entity acquired by the Company or with which the
Company combines (“Substitute Awards”). The number of Common Shares underlying
any Substitute Awards shall be counted against the aggregate number of Common
Shares available for Awards under this Plan.
(f)    Notwithstanding any provision in the Plan to the contrary (but subject to
adjustment as provided in Section 12), the Committee shall not grant to any one
Eligible Person in any one calendar year Awards (i) for more than 50% of the
Available Shares in the aggregate or (ii) payable in cash in an amount exceeding
$10,000,000 in the aggregate.
6.    Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award Agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in this Plan.
7.    Options.
(a)    Generally. Each Option granted under this Plan shall be evidenced by an
Award Agreement (whether in paper or electronic medium (including email or the
posting on a web site maintained by the Company or a third party under contract
with the Company)). Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
this Plan as may be reflected in the applicable Award Agreement. All Options
granted under this Plan shall be Nonqualified Stock Options unless the
applicable Award Agreement expressly states that the Option is intended to be an
Incentive Stock Option. Notwithstanding any designation of an Option, to the
extent that the aggregate Fair Market Value of Common Shares with respect to
which Options designated as Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company or any Subsidiary) exceeds $100,000, such excess Options shall be
treated as Nonqualified Stock Options. Incentive Stock Options shall be granted
only to Eligible Persons who are employees of the Company and its Affiliates,
and no Incentive Stock Option shall be granted to any Eligible Person who is
ineligible to receive an Incentive Stock Option under the Code. No Option shall
be treated as an Incentive Stock Option unless this Plan has been approved by
the stockholders of the Company in a manner intended to comply with the
stockholder approval requirements of Section 422(b)(1) of the Code, provided
that any Option intended to be an Incentive Stock Option shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a Nonqualified Stock Option unless and until
such approval is obtained. In the case of an Incentive Stock Option, the terms
and conditions of such grant shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code. If for any reason an Option
intended to be an Incentive Stock Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under this Plan.

10

--------------------------------------------------------------------------------



(b)    Exercise Price. The exercise price (“Exercise Price”) per Common Share
for each Option shall not be less than 100% of the Fair Market Value of such
share determined as of the Date of Grant; provided, however, that in the case of
an Incentive Stock Option granted to an employee who, at the time of the grant
of such Option, owns shares representing more than 10% of the voting power of
all classes of shares of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant; and, provided further, that notwithstanding any provision herein to
the contrary, the Exercise Price shall not be less than the par value per Common
Share.
(c)    Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and as set forth in
the applicable Award Agreement, and shall expire after such period, not to
exceed ten (10) years from the Date of Grant, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five (5) years from the Date of Grant in the case of an Incentive
Stock Option granted to a Participant who on the Date of Grant owns shares
representing more than 10% of the voting power of all classes of shares of the
Company or any Affiliate; and, provided, further, that notwithstanding any
vesting dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability. Unless otherwise provided by the Committee in an Award
Agreement:
(i)    an Option shall vest and become exercisable with respect to 100% of the
Common Shares subject to such Option on each anniversary of the Date of Grant;
(ii)    the unvested portion of an Option shall expire upon termination of
employment or service of the Participant granted the Option, and the vested
portion of such Option shall remain exercisable for:
(A)    one year following termination of employment or service by reason of such
Participant’s death or Disability (with the determination of Disability to be
made by the Committee on a case by case basis), but not later than the
expiration of the Option Period;
(B)    for directors, officers and employees of the Company only, for ninety
(90) days following termination of employment or service by reason of such
Participant’s Retirement;
(C)    90 calendar days following termination of employment or service for any
reason other than such Participant’s death, Disability or Retirement, and other
than such Participant’s termination of employment or service for Cause, but not
later than the expiration of the Option Period; and
(iii)    both the unvested and the vested portion of an Option shall immediately
expire upon the termination of the Participant’s employment or service by the
Company for Cause.

11

--------------------------------------------------------------------------------



Notwithstanding the foregoing provisions of Section 7(c) and consistent with the
requirements of applicable law, the Committee, in its sole discretion, may
extend the post-termination of employment period during which a Participant may
exercise vested Options.
(d)    Method of Exercise and Form of Payment. No Common Shares shall be
delivered pursuant to the exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and/or foreign
income and employment taxes required to be withheld. Options that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Award Agreement
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable (i) in cash, check (subject to collection), cash equivalent and/or
vested Common Shares valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of Common Shares in lieu of
actual delivery of such shares to the Company); provided, however, that such
Common Shares are not subject to any pledge or other security interest and;
(ii) by such other method as the Committee may permit in accordance with
applicable law, in its sole discretion, including without limitation: (A) in
other property having a fair market value (as determined by the Committee in its
discretion) on the date of exercise equal to the Exercise Price or (B) if there
is a public market for the Common Shares at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered a
copy of irrevocable instructions to a stockbroker to sell the Common Shares
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price or (C) by a “net exercise”
method whereby the Company withholds from the delivery of the Common Shares for
which the Option was exercised that number of Common Shares having a Fair Market
Value equal to the aggregate Exercise Price for the Common Shares for which the
Option was exercised. Any fractional Common Shares shall be settled in cash.
(e)    Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under this Plan shall notify
the Company in writing immediately after the date he makes a disqualifying
disposition of any Common Shares acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Shares before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Shares acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.
(f)    Compliance with Laws, etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner that the
Committee determines would violate the Sarbanes-Oxley Act of 2002, if
applicable, or any other applicable law or the applicable rules and regulations
of the Securities and Exchange Commission or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded.

12

--------------------------------------------------------------------------------



8.    Stock Appreciation Rights.
(a)    Generally. Each SAR granted under this Plan shall be evidenced by an
Award Agreement (whether in paper or electronic medium (including email or the
posting on a web site maintained by the Company or a third party under contract
with the Company)). Each SAR so granted shall be subject to the conditions set
forth in this Section 8, and to such other conditions not inconsistent with this
Plan as may be reflected in the applicable Award Agreement. Any Option granted
under this Plan may include tandem SARs (i.e., SARs granted in conjunction with
an Award of Options under this Plan). The Committee also may award SARs to
Eligible Persons independent of any Option.
(b)    Exercise Price. The Exercise Price per Common Share for each Option
granted in connection with a SAR shall not be less than 100% of the Fair Market
Value of such share determined as of the Date of Grant.
(c)    Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR, which acceleration shall not affect the terms and
conditions of such SAR other than with respect to exercisability. Unless
otherwise provided by the Committee in an Award Agreement:
(i)    a SAR shall vest and become exercisable with respect to 100% of the
Common Shares subject to such SAR on the third anniversary of the Date of Grant;
 
(ii)    the unvested portion of a SAR shall expire upon termination of
employment or service of the Participant granted the SAR, and the vested portion
of such SAR shall remain exercisable for:
(A)    one year following termination of employment or service by reason of such
Participant’s death or Disability (with the determination of Disability to be
made by the Committee on a case by case basis), but not later than the
expiration of the SAR Period;
(B)    for directors, officers and employees of the Company only, for the
remainder of the SAR Period following termination of employment or service by
reason of such Participant’s Retirement;
(C)    90 calendar days following termination of employment or service for any
reason other than such Participant’s death, Disability or Retirement, and other
than such Participant’s termination of employment or service for Cause, but not
later than the expiration of the SAR Period; and

13

--------------------------------------------------------------------------------



(iii)    both the unvested and the vested portion of a SAR shall expire
immediately upon the termination of the Participant’s employment or service by
the Company for Cause.
(d)    Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an Option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.
(e)    Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of Common Shares subject to the SAR
that are being exercised multiplied by the excess, if any, of the Fair Market
Value of one Common Share on the exercise date over the Strike Price, less an
amount equal to any federal, state, local and non-U.S. income and employment
taxes required to be withheld. The Company shall pay such amount in cash, in
Common Shares valued at Fair Market Value, or any combination thereof, as
determined by the Committee. Any fractional Common Share shall be settled in
cash.
9.    Restricted Stock and Restricted Stock Units.
(a)    Generally. Each grant of Restricted Stock and Restricted Stock Units
shall be evidenced by an Award Agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)). Each such grant shall be subject
to the conditions set forth in this Section 9, and to such other conditions not
inconsistent with this Plan as may be reflected in the applicable Award
Agreement. Restricted Stock and Restricted Stock Units shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, for example, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of Performance Goals
or otherwise, as the Committee determines at the time of the grant of an Award
or thereafter. Except as otherwise provided in an Award Agreement, a Participant
shall have none of the rights of a stockholder with respect to Restricted Stock
Units until such time as Common Shares are paid in settlement of such Awards.
(b)    Restricted Accounts; Escrow or Similar Arrangement. Unless otherwise
determined by the Committee, upon the grant of Restricted Stock, a book entry in
a restricted account shall be established in the Participant’s name at the
Company’s transfer agent and, if the Committee determines that the Restricted
Stock shall be held by the Company or in escrow rather than held in such
restricted account pending the release of the applicable restrictions, the
Committee may require the Participant to additionally execute and deliver to the
Company (i) an escrow agreement satisfactory to the Committee, if applicable,
and (ii) the appropriate share power (endorsed in blank)

14

--------------------------------------------------------------------------------



with respect to the Restricted Stock covered by such agreement. If a Participant
shall fail to execute an agreement evidencing an Award of Restricted Stock and,
if applicable, an escrow agreement and blank share power within the amount of
time specified by the Committee, the Award shall be null and void ab initio.
Subject to the restrictions set forth in this Section 9 and the applicable Award
Agreement, the Participant generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including without limitation the right
to vote such Restricted Stock and the right to receive dividends, if applicable.
To the extent shares of Restricted Stock are forfeited, any share certificates
issued to the Participant evidencing such shares shall be returned to the
Company, and all rights of the Participant to such shares and as a stockholder
with respect thereto shall terminate without further obligation on the part of
the Company.
(c)    Vesting; Acceleration of Lapse of Restrictions. Unless otherwise provided
by the Committee in an Award Agreement: (i) the Restricted Period shall lapse
with respect to 100% of the Restricted Stock and Restricted Stock Units on the
first anniversary of the Date of Grant; and (ii) the unvested portion of
Restricted Stock and Restricted Stock Units shall terminate and be forfeited
upon the termination of employment or service of the Participant granted the
applicable Award.
(d)    Delivery of Restricted Stock and Settlement of Restricted Stock Units.
(%3) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such shares of Restricted Stock and, if such
shares of Restricted Stock are forfeited, the Participant shall have no right to
such dividends (except as otherwise set forth by the Committee in the applicable
Award Agreement).
(i)    Unless otherwise provided by the Committee in an Award Agreement, upon
the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one Common Share for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion and subject to the requirements of Section 409A of the Code, elect to
(i) pay cash or part cash and part Common Share in lieu of delivering only
Common Shares in respect of such Restricted Stock Units or (ii) defer the
delivery of Common Shares (or cash or part Common Shares and part cash, as the
case may be) beyond the expiration of the Restricted Period if such delivery
would result in a violation of applicable law until such time as is no longer
the case. If a cash payment is made in lieu of delivering Common Shares, the
amount of such payment shall be equal to the Fair Market Value of the Common
Shares as of the date on which the Restricted Period lapsed with respect to such
Restricted Stock Units, less an amount equal to any federal, state, local and
non-U.S. income and employment taxes required to be withheld.

15

--------------------------------------------------------------------------------



10.    Stock Bonus Awards. The Committee may issue unrestricted Common Shares,
or other Awards denominated in Common Shares, under this Plan to Eligible
Persons, either alone or in tandem with other awards, in such amounts as the
Committee shall from time to time in its sole discretion determine. Each Stock
Bonus Award granted under this Plan shall be evidenced by an Award Agreement
(whether in paper or electronic medium (including email or the posting on a web
site maintained by the Company or a third party under contract with the
Company)). Each Stock Bonus Award so granted shall be subject to such conditions
not inconsistent with this Plan as may be reflected in the applicable Award
Agreement.
11.    Performance Compensation Awards.
(a)    Generally. The provisions of the Plan are intended to enable Options and
Stock Appreciation Rights granted hereunder to certain Eligible Persons to
qualify for an exemption under Section 162(m) of the Code. The Committee shall
have the authority, at the time of grant of any Award described in Sections 7
through 10 of this Plan, to designate such Award as a Performance Compensation
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. The Committee shall have the authority to make an
award of a cash bonus to any Participant and designate such Award as a
Performance Compensation Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.
(b)    Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 calendar days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code, if
applicable), the Committee shall, with regard to the Performance Compensation
Awards to be issued for such Performance Period, exercise its discretion with
respect to each of the matters enumerated in the immediately preceding sentence
and record the same in writing.
(c)    Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) shall be based on the attainment of specific
levels of performance of the Company and/or one or more Affiliates, divisions or
operational units, or any combination of the foregoing, as determined by the
Committee, which criteria may be based on one or more of the following business
criteria: (i) revenue; (ii) sales; (iii) profit (net profit, gross profit,
operating profit, economic profit, profit margins or other corporate profit
measures); (iv) earnings (EBIT, EBITDA, earnings per share, or other corporate
earnings measures); (v) net income (before or after taxes, operating income or
other income measures); (vi) cash (cash flow, cash generation or other cash
measures); (vii) stock price or performance; (viii) total stockholder return
(stock price appreciation plus reinvested dividends divided by beginning share
price); (ix) economic value added; (x) return measures (including, but not
limited to, return on assets, capital, equity, investments or sales, and cash
flow return on assets, capital, equity, or sales); (xi) market share; (xii)
improvements in capital structure; (xiii) expenses (expense management, expense
ratio, expense efficiency ratios or other expense measures); (xiv) business
expansion or consolidation (acquisitions and divestitures); (xv)

16

--------------------------------------------------------------------------------



internal rate of return or increase in net present value; (xvi) working capital
targets relating to inventory and/or accounts receivable; (xvii) inventory
management; (xviii) service or product delivery or quality; (xix) customer
satisfaction; (xx) employee retention; (xxi) safety standards; (xxii)
productivity measures; (xxiii) cost reduction measures; and/or (xxiv) strategic
plan development and implementation. Any one or more of the Performance Criteria
adopted by the Committee may be used on an absolute or relative basis to measure
the performance of the Company and/or one or more Affiliates as a whole or any
business unit(s) of the Company and/or one or more Affiliates or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Criteria may be compared to the performance of a selected group of comparison
companies, or a published or special index that the Committee, in its sole
discretion, deems appropriate, or as compared to various stock market indices.
The Committee also has the authority to provide for accelerated vesting of any
Award based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph. To the extent required under
Section 162(m) of the Code, the Committee shall, within the first 90 calendar
days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period and thereafter promptly communicate such Performance Criteria
to the Participant.
(d)    Modification of Performance Goal(s). In the event that applicable tax
and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining stockholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining stockholder approval. The Committee is authorized at any time
during the first 90 calendar days of a Performance Period (or, if longer or
shorter, within the maximum period allowed under Section 162(m) of the Code, if
applicable), or at any time thereafter to the extent the exercise of such
authority at such time would not cause the Performance Compensation Awards
granted to any Participant for such Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code, in its sole
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period, based on and in order to appropriately reflect the following
events: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; and (ix) a change in the Company’s fiscal year.
(e)    Payment of Performance Compensation Awards.
(i)    Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by, or in service to,
the Company on the last day of a Performance Period to be eligible for payment
in respect of a Performance Compensation Award for such Performance Period.

17

--------------------------------------------------------------------------------



(ii)    Limitation. A Participant shall be eligible to receive payment in
respect of a Performance Compensation Award only to the extent that: (A) the
Performance Goals for such period are achieved; and (B) all or some of the
portion of such Participant’s Performance Compensation Award has been earned for
the Performance Period based on the application of the Performance Formula to
such achieved Performance Goals.
(iii)    Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.
(iv)    Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion, except as is otherwise provided in this Plan, to (A) grant or
provide payment in respect of Performance Compensation Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained; or (B) increase a Performance Compensation Award above the applicable
limitations set forth in Section 5 of this Plan.
(f)    Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11, but in no event later than two-and-one-half months following the end
of the fiscal year during which the Performance Period is completed in order to
comply with the short-term deferral rules under Section 1.409A-1(b)(4) of the
Treasury Regulations. Notwithstanding the foregoing, payment of a Performance
Compensation Award may be delayed, as permitted by Section 1.409A-2(b)(7)(i) of
the Treasury Regulations, to the extent that the Company reasonably anticipates
that if such payment were made as scheduled, the Company’s tax deduction with
respect to such payment would not be permitted due to the application of Section
162(m) of the Code.
12.    Changes in Capital Structure and Similar Events. In the event of (a) any
dividend or other distribution (whether in the form of cash, Common Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, amalgamation, consolidation, split-up,
split-off, combination, repurchase or exchange of Common Shares or other
securities of the Company, issuance of warrants or other rights to acquire
Common Shares or other securities of the Company, or other similar corporate
transaction or event (including, without limitation, a Change in Control) that
affects the Common Shares, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer

18

--------------------------------------------------------------------------------



quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate in order to prevent dilution or enlargement of rights, then the
Committee shall make any such adjustments that are equitable, including without
limitation any or all of the following:
(i)    adjusting any or all of (A) the number of Common Shares or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under this Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of this Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of Common
Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);
(ii)    subject to the requirements of Section 409A of the Code, providing for a
substitution or assumption of Awards, accelerating the exercisability of, lapse
of restrictions on, or termination of, Awards or providing for a period of time
for exercise prior to the occurrence of such event; and
(iii)    subject to the requirements of Section 409A of the Code, canceling any
one or more outstanding Awards and causing to be paid to the holders thereof, in
cash, Common Shares, other securities or other property, or any combination
thereof, the value of such Awards, if any, as determined by the Committee (which
if applicable may be based upon the price per Common Share received or to be
received by other stockholders of the Company in such event), including without
limitation, in the case of an outstanding Option or SAR, a cash payment in an
amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Common Shares subject to such Option or SAR
over the aggregate Exercise Price or Strike Price of such Option or SAR,
respectively (it being understood that, in such event, any Option or SAR having
a per share Exercise Price or Strike Price equal to, or in excess of, the Fair
Market Value of a Common Share subject thereto may be canceled and terminated
without any payment or consideration therefor); provided, however, that in the
case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Statement of Financial Accounting Standards No. 123
(revised 2004) or ASC Topic 718, or any successor thereto), the Committee shall
make an equitable or proportionate adjustment to outstanding Awards to reflect
such equity restructuring. Any adjustment in Incentive Stock Options under this
Section 12 (other than any cancellation of Incentive Stock Options) shall be
made only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 12 shall
be made in a manner that does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

19

--------------------------------------------------------------------------------



13.    Effect of Change in Control. Except to the extent otherwise provided in
an Award Agreement, in the event of a Change in Control, notwithstanding any
provision of this Plan to the contrary, with respect to all or any portion of a
particular outstanding Award or Awards:
(a)    all of the then outstanding Options and SARs shall immediately vest and
become immediately exercisable as of a time prior to the Change in Control;
(b)    the Restricted Period shall expire as of a time prior to the Change in
Control (including without limitation a waiver of any applicable Performance
Goals);
(c)    Performance Periods in effect on the date the Change in Control occurs
shall end on such date, and the Committee shall (i) determine the extent to
which Performance Goals with respect to each such Performance Period have been
met based upon such audited or unaudited financial information or other
information then available as it deems relevant and (ii) cause the Participant
to receive partial or full payment of Awards for each such Performance Period
based upon the Committee’s determination of the degree of attainment of the
Performance Goals, or assuming that the applicable “target” levels of
performance have been attained or on such other basis determined by the
Committee.
To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (c) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Shares subject to their
Awards.
14.    Amendments and Termination.
(%2)     Amendment and Termination of this Plan. The Board may amend, alter,
suspend, discontinue, or terminate this Plan or any portion thereof at any time;
provided, that (i) no amendment to the definition of Eligible Person in Section
2(q), Section 5(%2), Section 11(c) or Section 14(b) (to the extent required by
the proviso in such Section 14(b)) shall be made without stockholder approval
and (ii) no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to this
Plan (including, without limitation, as necessary to comply with any rules or
requirements of any national securities exchange or inter-dealer quotation
system on which the Common Shares may be listed or quoted or to prevent the
Company from being denied a tax deduction under Section 162(m) of the Code);
and, provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the prior written consent
of the affected Participant, holder or beneficiary.
(b)    Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided, however that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination

20

--------------------------------------------------------------------------------



that would materially and adversely affect the rights of any Participant with
respect to any Award theretofore granted shall not to that extent be effective
without the consent of the affected Participant.
15.    General.
(a)     Award Agreements. Each Award under this Plan shall be evidenced by an
Award Agreement, which shall be delivered to the Participant (whether in paper
or electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)) and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including without limitation, the effect on such Award of the death, Disability
or termination of employment or service of a Participant, or of such other
events as may be determined by the Committee. The Company’s failure to specify
any term of any Award in any particular Award Agreement shall not invalidate
such term, provided such terms was duly adopted by the Board or the Committee.
(b)    Nontransferability; Trading Restrictions.
(i)    Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
(ii)    Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, with or without consideration, subject to such rules as the
Committee may adopt consistent with any applicable Award Agreement to preserve
the purposes of this Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
Agreement (each transferee described in clauses (A), (B), (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of this Plan.
(iii)    The terms of any Award transferred in accordance with subparagraph (ii)
above shall apply to the Permitted Transferee and any reference in this Plan, or
in any applicable Award Agreement, to a Participant shall be deemed to refer to
the Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred

21

--------------------------------------------------------------------------------



Option unless there shall be in effect a registration statement on an
appropriate form covering the Common Shares to be acquired pursuant to the
exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) the Committee or the Company shall not be required to provide
any notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under this Plan or
otherwise; and (D) the consequences of the termination of the Participant’s
employment by, or services to, the Company or an Affiliate under the terms of
this Plan and the applicable Award Agreement shall continue to be applied with
respect to the Participant, including, without limitation, that an Option shall
be exercisable by the Permitted Transferee only to the extent, and for the
periods, specified in this Plan and the applicable Award Agreement.
(iv)    The Committee shall have the right, either on an Award-by-Award basis or
as a matter of policy for all Awards or one or more classes of Awards, to
condition the delivery of vested Common Shares received in connection with such
Award on the Participant’s agreement to such restrictions as the Committee may
determine.
(c)    Tax Withholding.
(i)    A Participant shall be required to pay to the Company or any Affiliate,
or the Company or any Affiliate shall have the right and is hereby authorized to
withhold, from any cash, Common Shares, other securities or other property
deliverable under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, Common Shares, other securities or other
property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under this Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee, in its discretion, may make arrangements
mutually agreeable with a Participant who is not an employee of the Company or
an Affiliate to facilitate the payment of applicable income and self-employment
taxes.
(ii)    Without limiting the generality of clause (i) above, the Committee may,
in its sole discretion, permit a Participant to satisfy, in whole or in part,
the foregoing withholding liability by (A) the delivery of Common Shares (which
are not subject to any pledge or other security interest) owned by the
Participant having a fair market value equal to such withholding liability or
(B) having the Company withhold from the number of Common Shares otherwise
issuable or deliverable pursuant to the exercise or settlement of the Award a
number of shares with a fair market value equal to such withholding liability
(but no more than the minimum required statutory withholding liability).
(d)    No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under this Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are

22

--------------------------------------------------------------------------------



similarly situated. Neither this Plan nor any action taken hereunder shall be
construed as giving any Participant any right to be retained in the employ or
service of the Company or an Affiliate, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Company or any of
its Affiliates may at any time dismiss a Participant from employment or
discontinue any consulting relationship, free from any liability or any claim
under this Plan, unless otherwise expressly provided in this Plan or any Award
Agreement. By accepting an Award under this Plan, a Participant shall thereby be
deemed to have waived any claim to continued exercise or vesting of an Award or
to damages or severance entitlement related to non-continuation of the Award
beyond the period provided under this Plan or any Award Agreement,
notwithstanding any provision to the contrary in any written employment contract
or other agreement between the Company and its Affiliates and the Participant,
whether any such agreement is executed before, on or after the Date of Grant.
(e)    International Participants. With respect to Participants who reside or
work outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may in its sole discretion amend the terms of this Plan or
outstanding Awards (or establish a sub-plan) with respect to such Participants
in order to conform such terms with the requirements of local law or to obtain
more favorable tax or other treatment for such Participants, the Company or its
Affiliates.
(f)    Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under this Plan upon his or her death. A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last such designation filed with the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate. Upon the occurrence of a Participant’s divorce (as
evidenced by a final order or decree of divorce), any spousal designation
previously given by such Participant shall automatically terminate.
(g)    Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following such event: (i) neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but
such Participant continues to provide services to the Company and its Affiliates
in a non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company or an Affiliate for
purposes of this Plan unless the Committee, in its discretion, determines
otherwise.
(h)    No Rights as a Stockholder. Except as otherwise specifically provided in
this Plan or any Award Agreement, no person shall be entitled to the privileges
of ownership in

23

--------------------------------------------------------------------------------



respect of Common Shares that are subject to Awards hereunder until such shares
have been issued or delivered to that person.
(i)    Government and Other Regulations.
(i)    The obligation of the Company to settle Awards in Common Shares or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any Common Shares pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the Common Shares to be offered or sold
under this Plan. The Committee shall have the authority to provide that all
certificates for Common Shares or other securities of the Company or any
Affiliate delivered under this Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under this
Plan, the applicable Award Agreement, the federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system upon which such shares
or other securities are then listed or quoted and any other applicable federal,
state, local or non-U.S. laws, and, without limiting the generality of Section 9
of this Plan, the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Notwithstanding
any provision in this Plan to the contrary, the Committee reserves the right to
add any additional terms or provisions to any Award granted under this Plan that
it in its sole discretion deems necessary or advisable in order that such Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.
(ii)    The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of Common Shares from the public markets, the Company’s issuance of
Common Shares to the Participant, the Participant’s acquisition of Common Shares
from the Company and/or the Participant’s sale of Common Shares to the public
markets, illegal, impracticable or inadvisable. If the Committee determines to
cancel all or any portion of an Award in accordance with the foregoing, unless
doing so would violate Section 409A of the Code, the Company shall pay to the
Participant an amount equal to the excess of (A) the aggregate Fair Market Value
of the Common Shares subject to such Award or portion thereof canceled
(determined as of the applicable exercise date, or the date that the shares
would have been vested or delivered, as applicable), over (B) the aggregate
Exercise Price or Strike Price (in the case of an Option or SAR, respectively)
or any amount payable as a condition of delivery of Common Shares (in the case
of any other Award). Such amount shall be delivered to the Participant as soon
as practicable following the cancellation of such Award or portion thereof. The
Committee shall have the discretion to consider and take action to mitigate the
tax consequence to the Participant in cancelling an Award in accordance with
this clause.

24

--------------------------------------------------------------------------------



(j)    Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under this Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.
(k)    Nonexclusivity of this Plan. Neither the adoption of this Plan by the
Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options or other
equity-based awards otherwise than under this Plan, and such arrangements may be
either applicable generally or only in specific cases.
(l)    No Trust or Fund Created. Neither this Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of this
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under this Plan, to purchase assets or place any assets in a trust
or other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under
this Plan other than as general unsecured creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.
(m)    Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and/or its Affiliates and/or any other information furnished in
connection with this Plan by any agent of the Company or the Committee or the
Board, other than himself.
(n)    Relationship to Other Benefits. No payment under this Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.
(o)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to the
conflict of laws provisions.
(p)    Severability. If any provision of this Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify
this Plan or any Award under any law deemed

25

--------------------------------------------------------------------------------



applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws in the manner that most closely reflects the
original intent of the Award or the Plan, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Plan or the Award, such provision shall be construed or deemed
stricken as to such jurisdiction, person or entity or Award and the remainder of
this Plan and any such Award shall remain in full force and effect.
(q)    Obligations Binding on Successors. The obligations of the Company under
this Plan shall be binding upon any successor corporation or organization
resulting from the merger, amalgamation, consolidation or other reorganization
of the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.
(r)    Code Section 162(m) Approval. If so determined by the Committee, the
provisions of this Plan regarding Performance Compensation Awards shall be
disclosed and reapproved by stockholders no later than the first stockholder
meeting that occurs in the fifth year following the year in which stockholders
previously approved such provisions, in each case in order for certain Awards
granted after such time to be exempt from the deduction limitations of Section
162(m) of the Code. Nothing in this clause, however, shall affect the validity
of Awards granted after such time if such stockholder approval has not been
obtained.
(s)    Expenses; Gender; Titles and Headings. The expenses of administering this
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in this Plan are for convenience of reference only,
and in the event of any conflict, the text of this Plan, rather than such titles
or headings shall control.
(t)    Other Agreements. Notwithstanding the above, the Committee may require,
as a condition to the grant of and/or the receipt of Common Shares under an
Award, that the Participant execute lock-up, stockholder or other agreements, as
it may determine in its sole and absolute discretion.
(u)    Section 409A. The Plan and all Awards granted hereunder are intended to
comply with, or otherwise be exempt from, the requirements of Section 409A of
the Code. The Plan and all Awards granted under this Plan shall be administered,
interpreted, and construed in a manner consistent with Section 409A of the Code
to the extent necessary to avoid the imposition of additional taxes under
Section 409A(a)(1)(B) of the Code. Notwithstanding anything in this Plan to the
contrary, in no event shall the Committee exercise its discretion to accelerate
the payment or settlement of an Award where such payment or settlement
constitutes deferred compensation within the meaning of Section 409A of the Code
unless, and solely to the extent that, such accelerated payment or settlement is
permissible under Section 1.409A-3(j)(4) of the Treasury Regulations. If a
Participant is a “specified employee” (within the meaning of Section 1.409A-1(i)
of the Treasury Regulations) at any time during the twelve (12)-month period
ending on the date of his termination of employment, and any Award hereunder
subject to the requirements of Section 409A of the Code is to be satisfied on
account of the Participant’s termination of employment, satisfaction of such
Award shall be suspended until the date that is six (6) months after the date of
such termination of employment.

26

--------------------------------------------------------------------------------



(v)    Payments. Participants shall be required to pay, to the extent required
by applicable law, any amounts required to receive Common Shares under any Award
made under this Plan.

27